What is DEA’s policy concerning Locum Tenens?

Page 1 of 2

Search

HOME

REGISTRATION

REPORTING

RESOURCES

ABOUT US

RESOURCES > Questions & Answers > What is DEA's policy concerning Locum Tenens?

What is DEA's policy concerning Locum Tenens?

Get Email Updates:

Question: What is DEA's policy concerning Locum Tenens?

Cases Against Doctors

Answer: The Controlled Substances Act requires a separate registration for each principal place of business or professional
practice where controlled substances are manufactured, distributed, or dispensed as set forth in 21 U.S.C. § 822(e). The DEA
issues a registration based, in part, upon the authority to handle controlled substances granted by the state in which a
practitioner practices, as set forth in 21 U.S.C. § 823(f).

CMEA (Combat Meth Epidemic
Act)

Title 21 C.F.R. § 1301.12(a) states, “A separate registration is required for each principal place of business or professional
practice at one general physical location where controlled substances are manufactured, distributed, imported, exported, or
dispensed by a person.” Title 21 U.S.C. § 802(10) defines the word “dispense.” The term “dispense” means “to deliver a
controlled substance to an ultimate user or research subject by, or pursuant to the lawful order of, a practitioner, including the
prescribing and administering of a controlled substance . . .”

Drug Disposal Information

DEA has provided a limited exception to this requirement in that practitioners who register at one location in a state, but
practice at other locations within the same state, are not required to register with DEA at any other location in that state at
which they only prescribe controlled substances. 21 C.F.R. § 1301.12(b)(3).
If they maintain supplies of controlled substances, administer, or directly dispense controlled substances at a location,
practitioners must register that location. 21 U.S.C. § 823(f).

Federal Register Notices

Chemical Control Program

Controlled Substance Schedules
DATA Waived Physicians

Drug and Chemical Information
E-commerce Initiatives
Federal Agencies & Related Links

National Prescription Drug Take
Back Day
NFLIS
Publications & Manuals

This information is addressed in more detail by DEA in the Final Rule, Clarification of Registration Requirements for
Individual Practitioners, which DEA published in the Federal Register on December 1, 2006.

Questions & Answers

Please be aware that practitioners who wish to administer, dispense, or prescribe controlled substances in multiple states have
the following options regarding a DEA registration:

Synthetic Drugs

1. Practitioners will need to obtain a separate DEA registration in each state where they plan to administer, dispense, or
prescribe controlled substances.

Significant Guidance Documents

Title 21 Code of Federal
Regulations
Title 21 USC Codified CSA

2. If the practitioners will be working solely in a hospital/clinic setting, they may use the hospital's DEA registration instead
of registering independently with DEA if the hospital agrees and the situation warrants. 21 C.F.R. § 1301.22(c).
3. Alternately, under 21 C.F.R. § 1301.51, practitioners may transfer their existing DEA registration from one state to
another as needed by contacting DEA's Registration and Program Support Section at 1-800-882-9539 or request the
change online at www.DEAdiversion.usdoj.gov. DEA will investigate each modification of registration as if it was a new
application. DEA will issue a new DEA certificate with the appropriate changes if DEA approves the modification.
4. DEA has provided a limited exception to this requirement in that practitioners who register at one location in a state, but
practice at other locations within the same state, are not required to register with DEA at any other location in that state
at which they only prescribe controlled substances. 21 CFR § 1301.12(b)(3).

As a first step in the regulatory drafting process, on October 28, 2009, the DEA published in the Federal Register an Advanced Notice of Proposed Rulemaking titled,
Registration Requirements for Individual Practitioners operating in a "Locum Tenens" Capacity. Any changes that DEA proposes regarding Locum Tenens
will first be published in the Federal Register and will be open to public comment.
o:032409, u:091310

HOME

CONTACT US

A-Z SUBJECT INDEX

PRIVACY NOTICE

WEBSITE ASSISTANCE

REGISTRATION

REPORTING

RESOURCES

Applications
Tools
Resources
CMEA Required Training & Self-

ARCOS
BCM Online
Chemical Import/Export Declarations
CSOS (Controlled Substances Ordering

Cases Against Doctors
Chemical Control Program
CMEA (Combat Meth Epidemic Act)
Controlled Substance Schedules

https://www.deadiversion.usdoj.gov/faq/locum_tenens.htm

National Prescription Drug Take Back
Day
NFLIS
Publications & Manuals

12/29/2019

What is DEA’s policy concerning Locum Tenens?

Certification
Quota Applications
Notice of Registration

ABOUT US
Program Description
Customer Service Plan
DEA Forms & Applications
Mailing Addresses
Meetings & Events
What's New

System)
Theft/Loss Reporting
Import/Export
Medical Missions
Registrant Record of Controlled
Substances Destroyed
Quotas
Reports Required by 21 CFR
Submit a Tip to DEA
Year-End Reports

Page 2 of 2

DATA Waived Physicians
Drug Disposal Information
Drug and Chemical Information
E-commerce Initiatives
Federal Agencies & Related Links
Federal Register Notices

Questions & Answers
Significant Guidance Documents
Synthetic Drugs
Title 21 Code of Federal Regulations
Title 21 USC Codified CSA

U.S. DEPARTMENT OF JUSTICE • DRUG ENFORCEMENT ADMINISTRATION
Diversion Control Division • 8701 Morrissette Drive • Springfield, VA 22152 • 1-800-882-9539

DEA.GOV

|

JUSTICE.GOV

DOJ Legal Policies and Disclaimers

|

|

USA.GOV

DOJ Privacy Policy

|

https://www.deadiversion.usdoj.gov/faq/locum_tenens.htm

|
FOIA

REGULATIONS.GOV
|

Section 508 Accessibility

12/29/2019

